     Case 2:20-cv-00047-SAB     ECF No. 17    filed 04/09/20   PageID.267 Page 1 of 13



 1
                                                                             FILED IN THE

 2                                                                       U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON


 3                                                                  Apr 09, 2020
 4                                                                      SEAN F. MCAVOY, CLERK



 5                       UNITED STATES DISTRICT COURT
 6                      EASTERN DISTRICT OF WASHINGTON
 7
 8 STATE OF WASHINGTON,                           No. 2:20-CV-00047-SAB
 9        Plaintiff,
10        v.
11 ALEX M. AZAR II, in his official capacity      ORDER GRANTING
12 as Secretary of the United States              PLAINTIFF’S MOTION FOR
13 Department of Health and Human                 PARTIAL SUMMARY
14 Services; UNITED STATES                        JUDGMENT
15 DEPARTMENT OF HEALTH AND
16 HUMAN SERVICES; SEEMA VERMA,
17 in her official capacity as Administrator of
18 the Centers for Medicare and Medicaid
19 Services; and CENTERS FOR
20 MEDICARE AND MEDICAID
21 SERVICES,
22        Defendants.
23
24        Before the Court are Plaintiff’s Motion for Partial Summary Judgment on
25 Non-Preemption, ECF No. 6, and Defendants’ Cross-Motion for Partial Summary
26 Judgment, ECF No. 10. Plaintiff is represented by Kristin Beneski, Laura K.
27 Clinton, and Spencer W. Coates. Defendants are represented by Bradley P.
28 Humphreys.
   ORDER GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY
   JUDMENT ~ 1
     Case 2:20-cv-00047-SAB      ECF No. 17    filed 04/09/20   PageID.268 Page 2 of 13



 1                                       Background
 2        In 2019, Washington State enacted the Single-Invoice Statute, which
 3 requires health insurance carriers to bill enrollees with a single invoice. Wash. Rev.
 4 Code § 48.43.074. The intent of the Legislature in passing the statute was to codify
 5 the State’s current practice of requiring healthcare carriers to bill enrollees with a
 6 single invoice and to segregate into a separate account the premium attributable to
 7 abortion services for which federal funding is prohibited. Id. Specifically, the
 8 Single-Invoice Statute requires an issuer offering a qualified health plan (“QHP”) 1
 9 to bill enrollees and collect payment though a single invoice that includes all
10 benefits and services covered by the QHP and provide a certification that the
11 issuer’s billing and payment processes meet these requirements. Wash. Rev. Code
12 § 48.43.074(2)(a)-(b)
13        Prior to the passage of this law, Washington had created the State’s Health
14 Benefit Exchange, where private insurance carriers offered QHPs on the
15 Exchange. 2 See Wash. Rev. Code Chap. 43.71. These private insurance carriers are
16 subject to oversight by the Washington State Office of the Insurance
17 Commissioner (“OIC”). Under Washington law, any plan that includes coverage
18 for maternity care or services must also include substantially equivalent coverage
19 for abortion services. Wash. Rev. Code § 48.43.073. According to the OIC, neither
20 federal nor Washington law require separate premium billing to enrollees for a
21
22 1 The Patient Protection and Affordable Care Act (“ACA”) defines Qualified
23 Health Plan as a health care coverage plan offered on a state exchange that meets
24 the relevant statutory criteria, including that it must offer “essential health
25 benefits” as defined in the Act.” 42 U.S.C. § 18021.
26 2 Section 1311(b)(1) of the ACA gives each state the opportunity to establish an
27 Exchange that facilitates the purchase of QHP’s by individuals and families.
28 42 U.S.C. § 18031(b)
   ORDER GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY
   JUDMENT ~ 2
     Case 2:20-cv-00047-SAB     ECF No. 17    filed 04/09/20   PageID.269 Page 3 of 13



 1 plan’s coverage of such abortion services. Wash. Admin. Code § 284-07-540.
 2        Section 1303 of the Patient Protection and Affordable Care Act (“ACA”)
 3 provides certain prohibitions, restrictions, and requirements with respect to
 4 coverage of abortion care by QHP offered through the state Exchanges. 42 U.S.C.
 5 § 18023. It prohibits the use of certain federal funds to pay for coverage of
 6 abortion services by a QHP for which payment would not be permitted under the
 7 Hyde Amendment. 3 42 U.S.C. § 18023(b)(2). QHP issuers may not use premium
 8 tax credits or cost-sharing reductions to pay for abortion care. 42 U.S.C. §
 9 18023(b)(2)(B)(i). Other requirements include that if the QHP includes coverage
10 for abortion care, issuers must provide notice of such coverage; charge and collect
11 at least $1 per enrolled per month for coverage of abortion care; deposit the
12 collected funds into a separate account; maintain the segregation of such funds;
13 and use only such finds to pay for abortion care. 42 U.S.C. § 18023(b).
14        Currently, federal law does not specify the method an issuer must use to
15 comply with the segregation of funds requirement. Neither do the Department of
16 Health and Human Services (“HHS”) regulations that have been in place since
17
18 3 Since September 1976, Congress has prohibited—either by an amendment to the
19 annual appropriations bill for the Department of Health, Education, and Welfare or
20 by a joint resolution—the use of any federal funds to reimburse the cost of
21 abortions under the Medicaid program except under certain specified
22 circumstances. Harris v. McRae, 448 U.S. 297, 302 (1980). This funding
23 restriction is commonly known as the “Hyde Amendment,” after its original
24 congressional sponsor, Representative Hyde. Id. The Hyde Amendment prohibits
25 taxpayer funding for abortion, except for pregnancies that are the result of rape or
26 incest, or if a woman suffers from a life-threatening physical disorder, physical
27 injury, or physical illness, including a life-endangering physical condition caused
28 by or arising from the pregnancy itself, as certified by a physician. Id.
   ORDER GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY
   JUDMENT ~ 3
     Case 2:20-cv-00047-SAB      ECF No. 17    filed 04/09/20   PageID.270 Page 4 of 13



 1 2012. See 45 C.F.R. § 156.280(e). Notably, in 2015, HHS promulgated a final rule
 2 explaining that section 1303 “do[es] not specify the method an issuer must use to
 3 comply with the separate payment requirement.” 4 The 2015 Final Rule informed
 4 health plan issuers and state regulators that the requirement “may be satisfied in a
 5 number of ways,” including, but not limited to (i) sending the enrollee a single
 6 monthly invoice that separately itemizes the premium amount for abortion
 7 services, (ii) sending a separate monthly bill for abortion services, or (iii) sending
 8 the enrollee a notice upon enrollment that the monthly invoice will include a
 9 separate, specified charge for abortion services. 80 Fed. Reg. 10,840 The Rule
10 allowed enrollees to make the separate payments for abortion services and other
11 services in a “single transaction.” Id. The purpose of this was to offer “several
12 ways to comply with [§ 1303’s] requirements, while minimizing burden on QHP
13 issuers and consumers. Id. at 10,841.
14        In October 2017, the Centers for Medicare and Medicaid Services (CMS)
15 issued its own guidance listing the same options for complying with § 1303’s
16 funding segregation requirements.5
17        Notwithstanding its prior Rules, in December 2019, HHS published a new
18 Rule that would require all plan issuers whose QHP covers abortion care to send
19 enrollees two separate bills each month, with instructions to pay the separate bills
20 in two separate transactions. Patient Protection and Affordable Care Act: Exchange
21 Program Integrity, 84 Fed. Reg. 71,674 (Dec. 27, 2019). Under this Rule, one bill
22
23 4 Patient Protection and Affordable Care Act: HHS Notice of Benefit and Payment
24 Parameters for 2016. 80 Fed. Reg. 10750-01 (Feb. 27, 2015) (2015 rule).
25 5 CMS Bulletin Addressing Enforcement of Section 1303 of the Patient Protection
26 and Affordable Care Act (October 6, 2017), available at
27 https://www.cms.gov/CCIIO/Resources/Regulations-and-
28 Guidance/Downloads/Section-1303-Bulletin-10-6-2017-FINAL-508.pdf.
   ORDER GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY
   JUDMENT ~ 4
     Case 2:20-cv-00047-SAB      ECF No. 17    filed 04/09/20   PageID.271 Page 5 of 13



 1 must cover the premium cost of coverage for all health care services except
 2 abortion care, and the second bill must address only the cost of covering abortion
 3 care. Id. at 71,684. If the Double-Billing Rule is enforced in Washington state, it
 4 would preempt Washington’s Single-Invoice Statute.
 5        Plaintiff, the State of Washington, sued Defendants for declaratory and
 6 injunctive relief. Plaintiff is bringing seven claims:
 7        (Count I) the Double-Billing Rule violates the Administrative Procedures
 8 Act (“APA”) as contrary to law, specifically § 1303 of the ACA;
 9        (Count II) the Double-Billing Rule violates the APA as contrary to law,
10 specifically § 1321 of the ACA;
11        (Count III) the Double-Billing Rule violates the APA because HHS acted in
12 excess of its statutory authority;
13        (Count IV) the Double-Billing Rule violates the APA as contrary to law,
14 specifically § 1554 of the ACA;
15        (Count V) the Double-Billing Rule violates the APA because it is arbitrary
16 and capricious.
17        (Count VI) the Double-Billing Rule violates the Notice and Comment
18 requirement of the APA; and
19        (Count VII) the Double-Billing Rule violates the 10th Amendment.
20        Plaintiff asks the Court to declare the Double-Billing Rule to be
21 unauthorized and contrary to the Constitution and the laws of the United States;
22 declare the Double-Billing Rule invalid and without force of law, and vacate the
23 Rule in full; issue preliminary and permanent injunctions prohibiting Defendants
24 from implementing or enforcing the Double-Billing Rule; and award costs and
25 reasonable attorneys fees.
26        It now moves for summary judgment on Counts 1 and II of its Complaint.
27 Plaintiff asks the Court to declare that the Rule does not apply and has no force or
28 effect in Washington State.
   ORDER GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY
   JUDMENT ~ 5
     Case 2:20-cv-00047-SAB      ECF No. 17    filed 04/09/20   PageID.272 Page 6 of 13



 1                                   Motion Standard
 2        Summary judgment is appropriate “if the movant shows that there is no
 3 genuine dispute as to any material fact and the movant is entitled to judgment as a
 4 matter of law.” Fed. R. Civ. P. 56(a). There is no genuine issue for trial unless
 5 there is sufficient evidence favoring the non-moving party for a jury to return a
 6 verdict in that party’s favor. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250
 7 (1986). The moving party has the initial burden of showing the absence of a
 8 genuine issue of fact for trial. Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986).
 9 If the moving party meets its initial burden, the non-moving party must go beyond
10 the pleadings and “set forth specific facts showing that there is a genuine issue for
11 trial.” Anderson, 477 U.S. at 248.
12        In addition to showing there are no questions of material fact, the moving
13 party must also show it is entitled to judgment as a matter of law. Smith v. Univ. of
14 Wash. Law Sch., 233 F.3d 1188, 1193 (9th Cir. 2000). The moving party is entitled
15 to judgment as a matter of law when the non-moving party fails to make a
16 sufficient showing on an essential element of a claim on which the non-moving
17 party has the burden of proof. Celotex, 477 U.S. at 323. The non-moving party
18 cannot rely on conclusory allegations alone to create an issue of material fact.
19 Hansen v. United States, 7 F.3d 137, 138 (9th Cir. 1993).
20        When considering a motion for summary judgment, a court may neither
21 weigh the evidence nor assess credibility; instead, “the evidence of the non-movant
22 is to be believed, and all justifiable inferences are to be drawn in his favor.”
23 Anderson, 477 U.S. at 255.
24                            Administrative Procedures Act
25        Federal administrative agencies are required to engage in “reasoned
26 decisionmaking.” Michigan v. E.P.A., __ U.S. __, 135 S.Ct. 2699, 2706 (2015).
27 “Not only must an agency’s decreed result be within the scope of its lawful
28 authority, but the process by which it reaches that result must be logical and
   ORDER GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY
   JUDMENT ~ 6
     Case 2:20-cv-00047-SAB      ECF No. 17   filed 04/09/20   PageID.273 Page 7 of 13



 1 rational.” Id. (quoting Allentown Mack Sales & Service, Inc. v. N.L.R.B., 522 U.S.
 2 359, 374 (1998)).
 3        The Administrative Procedure Act “sets forth the full extent of judicial
 4 authority to review executive agency action for procedural correctness.” F.C.C. v.
 5 Fox Television Stations, Inc., 556 U.S. 502, 513 (2009). Under 5 U.S.C. § 706, the
 6 Court must “hold unlawful and set aside agency action, findings, and conclusions
 7 found to be (A) arbitrary, capricious, an abuse of discretion, or otherwise not in
 8 accordance with law.”
 9                          Presumption Against Preemption
10        Plaintiff argues that HHS is prohibited from issuing regulations that would
11 effectively preempt state law, given the ACA’s clear non-preemption provisions. It
12 asserts that, pursuant to the APA, the Court should set aside the Rule because it is
13 not in accordance with law.
14        There are two cornerstones of preemption jurisprudence: First, the purpose
15 of Congress is the ultimate touchstone in every preemption case; and second,
16 where Congress has legislated in fields the states have traditionally occupied, the
17 presumption is that the historic police powers of the States are not to be superseded
18 by Congress unless that was its clear and manifest purpose. Wyeth v. Levine, 555
19 U.S. 555, 566 (2009) (citation omitted). Preemption can generally occur in three
20 ways: (1) where Congress has expressly preempted state law (express preemption);
21 (2) where Congress has legislated so comprehensively that federal law occupies an
22 entire field of regulation and leaves no room for state law (field preemption); or (3)
23 where federal law conflicts with state law. English v. Gen. Elec. Co., 496 U.S. 72,
24 78-79 (1990) (emphasis added). State laws that conflict with federal law are
25 “without effect.” Altria Grp., Inc. v. Good, 555 U.S. 70, 76 (2008). That said, the
26 preemption of state laws represents “a serious intrusion into state sovereignty.”
27 Medtronic, Inc. v. Lohr, 518 U. S. 470, 488 (1996) (plurality opinion). As such,
28 when courts are confronted with two plausible interpretations of a statute, they
   ORDER GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY
   JUDMENT ~ 7
     Case 2:20-cv-00047-SAB     ECF No. 17    filed 04/09/20   PageID.274 Page 8 of 13



 1 “have a duty to accept the reading that disfavors preemption.” Bates v. Dow
 2 Agrosciences LLC, 544 U.S. 431, 449 (2005); see also City of Columbus v. Ours
 3 Garage & Wrecker Serv., Inc., 536 U.S. 424, 439-40 (2002) (“Absent a basis more
 4 reliable than statutory language insufficient to demonstrate a ‘clear and manifest
 5 purpose’ to the contrary, federal courts should resist attribution to Congress of a
 6 design to disturb a State’s decision on the division of authority between the State’s
 7 central and local units over safety on municipal streets and roads.”).
 8        In this case, the Court is being asked to give meaning to Congress’ intent to
 9 not preempt state law that can be found in various provision within the ACA. First,
10 § 1303 of the ACA—the same section that establishes the funding segregation
11 requirements discussed above—contains an express non-preemption provision.
12 Specifically, that provision, entitled “No preemption of State laws regarding
13 abortion” provides:
14        (c) Application of State and Federal laws regarding abortion
15              (1) No preemption of State laws regarding abortion
          Nothing in this Act shall be construed to preempt or otherwise have
16        any effect on State laws regarding the prohibition of (or requirement
17        of) coverage, funding, or procedural requirements on abortions,
          including parental notification or consent for the performance of an
18        abortion on a minor.
19 42 U.S.C. § 18023(c)(1).
20       Second, 42 U.S.C. § 18041(d) provides that state laws are not preempted
21 unless they directly conflict with Title 1 of the ACA. 6
22       Congress has provided express disclaimers of preemption in regard to other
23 laws. For example, § 709 of the Controlled Substance Act contains the Act’s non-
24 preemption clause and it provides that the CSA shall not be construed to preempt
25
26 6 (d) No interference with State regulatory authority
27 Nothing in this title shall be construed to preempt any State law that does not
28 prevent the application of the provisions of this title. 42 U.S.C. § 18041(d).
   ORDER GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY
   JUDMENT ~ 8
     Case 2:20-cv-00047-SAB     ECF No. 17    filed 04/09/20   PageID.275 Page 9 of 13



 1 state law unless there is a “positive conflict” between the text of the statute and
 2 state law.” 21 U.S.C. § 903; Oregon v. Ashcroft, 368 F.3d 1118, 1126 (9th Cir.
 3 2004). Another example is § 603(a) of the Labor-Management Reporting and
 4 Disclosure Act of 1959, which disclaimed preemption of state laws regulating
 5 union officials’ responsibilities except where such preemption is expressly
 6 provided. 29 U.S.C. § 523(a). 7 The U.S. Supreme Court noted that in passing this
 7 provision, “Congress necessarily intended to preserve some room for state action
 8 concerning the responsibilities and qualifications of union officials.” Brown v.
 9 Hotel and Rest. Employees and Bartenders Intern. Union Local 54, 468 U.S. 491,
10 506 (1984). Another example of express disclaimers of preemption was § 1161(o)
11 of the Water Quality Improvement Act of 1970.8 Askew v. Am. Waterways Op.,
12 Inc., 411 U.S. 325 (1973). 9 The U.S. Supreme Court noted that the Act
13
14
15 7Section 603(a), as set forth in 29 U.S.C. § 523(a), provides:
16      Except as explicitly provided to the contrary, nothing in this chapter shall
        reduce or limit the responsibilities of any labor organization or any
17      officer ... under any other Federal law or under the laws of any State, and,
18      except as explicitly provided to the contrary, nothing in this chapter shall
        take away any right or bar any remedy to which members of a labor
19      organization are entitled under such other Federal law or law of any
20      State.

21 “This Act subjects shipowners and terminal facilities to liability without fault up
   8




22 to $14,000,000 and $8,000,000, respectively, for cleanup costs incurred by the
23 Federal Government as a result of oil spills. It also authorizes the President to
24 promulgate regulations requiring ships and terminal facilities to maintain
25 equipment for the prevention of oil spills.” Askew, 411 U.S. at 328.
   9
     Section 1161(o) provided:
26        (1) Nothing in this section shall affect or modify in any way the
27        obligations of any owner or operator of any vessel, or of any owner or
          operator of any onshore facility or offshore facility to any person or
28        agency under any provision of law for damages to any publicly-owned
   ORDER GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY
   JUDMENT ~ 9
     Case 2:20-cv-00047-SAB      ECF No. 17    filed 04/09/20   PageID.276 Page 10 of 13



 1 presupposed a coordinated effort with the States, which is reflected in Congress’
 2 intent that the Act did not preempt states from establishing either any requirement
 3 or liability respecting oil spills. Id. These cases stand for the principle that state
 4 laws that fall within the express disclaimer of preemption are given effect. It
 5 follows that federal regulations that conflict with such state laws are not.
 6 Moreover, by including the non-preemption sections in the ACA, it is clear
 7 Congress intended a similar coordinated effort with the States to achieve the
 8 objections of the ACA, and as such, state laws that fulfil those objectives should
 9 not be preempted by subsequent agency action.
10         When a federal law contains an express preemption clause, courts “focus on
11 the plain wording of the clause, which necessarily contains the best evidence of
12 Congress’ preemptive intent.” Chamber of Commerce of U.S. v. Whiting, 563 U.S.
13 582, 594 (2011) (quoting CSX Transp., Inc. v. Easterwood, 507 U.S. 658, 664
14 (1993)). Similarly, when Congress contains an express disclaimer of preemption,
15 the Court must focus on the plain wording of the clause.
16                                    Chevron Analysis
17         Defendants argue the non-preemption statute is ambiguous, and thus, the
18 Court should defer to its statutory interpretation, invoking Chevron, U.S.A., Inc. v.
19 Nat. Res. Def. Council, Inc., 467 U.S. 837 (1984).
20         When analyzing an agency’s interpretation of a statute, courts often apply
21 the two-step framework announced in Chevron. Under that framework, courts ask
22
23        or privately-owned property resulting from a discharge of any oil or
          from the removal of any such oil.
24        (2) Nothing in this section shall be construed as preempting any State
25        or political subdivision thereof from imposing any requirement or
          liability with respect to the discharge of oil into any waters within
26        such State.
27        (3) Nothing in this section shall be construed . . . to affect any State or
          local law not in conflict with this section.
28   Askew, 411 U.S. at 329.
     ORDER GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY
     JUDMENT ~ 10
     Case 2:20-cv-00047-SAB     ECF No. 17     filed 04/09/20   PageID.277 Page 11 of 13



 1 whether the statute is ambiguous and, if so, whether the agency’s interpretation is
 2 reasonable. Id. at 842–43. This approach “is premised on the theory that a statute’s
 3 ambiguity constitutes an implicit delegation from Congress to the agency to fill in
 4 the statutory gaps.” F.D.A. v. Brown & Williamson Tobacco Corp., 529 U.S. 120,
 5 159 (2000).
 6        On the other hand, if the statutory language is plain, courts must enforce it
 7 according to its terms. King v. Burwell, __ U.S. __, 135 S. Ct. 2480, 2489 (2015);
 8 Chevron, 467 U.S. at 842. When a statute is unambiguous as to a specific matter,
 9 such that “the intent of Congress is clear,” a court must “give effect to the
10 unambiguously expressed intent of Congress.” Chevron, 467 U.S. at 842-43.
11                                       Discussion
12        Washington’s Single-Invoice Statute is a state law “regarding” abortion
13 coverage and funding, which falls squarely within the scope of § 1303(c). The
14 wording of § 1303(c) clearly expresses Congress’ intent to preserve broad
15 categories of state law from preemption, including billing practices related to the
16 funding of abortions. Because the Washington statute does not conflict with the
17 ACA or frustrate its purposes and objectives, it cannot be preempted by the
18 Double-Billing Rule. See Va. Uranium, Inc. v. Warren, __ U.S. __, 139 S. Ct.
19 1894, 1900 (2019) (in upholding state law banning uranium mining, the Supreme
20 Court stated, “[n]or do we see anything to suggest that the enforcement of
21 Virginia’s law would frustrate the [Atomic Energy Act’s] purposes and objectives.
22 And we are hardly free to extend a federal statute to a sphere Congress was well
23 aware of but chose to leave alone. In this, as in any field of statutory interpretation,
24 it is our duty to respect not only what Congress wrote but, as importantly, what it
25 didn’t write.”).
26        Washington State supports a women’s right to choose, as well as her right to
27 access safe and legal abortion care, evidenced by its requirement that if any QHP
28 includes coverage for maternity care or services, it must also include substantially
   ORDER GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY
   JUDMENT ~ 11
     Case 2:20-cv-00047-SAB     ECF No. 17    filed 04/09/20   PageID.278 Page 12 of 13



 1 equivalent coverage for abortion services. Wash. Rev. Code § 48.43.073. The
 2 Double-Billing Rule attempts to intrude on the State’s right to do so by imposing
 3 onerous, arbitrary, and unnecessary billing practices that have little to do with
 4 providing efficient and effective medical coverage and everything to do with trying
 5 to prevent Washington’s State recognition of a women’s right to assess safe and
 6 legal abortions. See Oregon, 368 F.3d at 1125 (“Unless Congress’ authorization is
 7 ‘unmistakably clear’ the Attorney General may not exercise control over an area of
 8 law traditionally reserved for state authority, such as regulation of medical care.”).
 9 The Court will not condone HHS’s blatant disregard of the rights of Washington
10 citizens.
11        Given the plain language of the ACA, this Court is under no obligation to
12 defer to HHS’s interpretation of § 1303. See id. at 1139. The language of the
13 statute comes from Congress, not HHS. Thus, there is no reason to defer to the
14 agency’s interpretation of the statute. See Gonzales v. Oregon, 546 U.S. 243, 257
15 (2006). It is undisputed that HHS’s current interpretation runs counter to the prior
16 guidance from HHS regarding billing for abortion services. Id. at 258 (“That the
17 current interpretation runs counter to the ‘intent at the time of the regulations
18 promulgation’ is an additional reason why … deference is unwarranted.)
19 Moreover, “[a]gency determinations that squarely conflict with governing statutes
20 are not entitled to deference.” Id.
21        Because courts must set aside agency decisions that rest on an erroneous
22 legal foundation, and because the Double-Billing Rule clearly conflicts with
23 Washington’s Single-Invoice State and cannot be squared with the ACA’s multiple
24 non-preemption provisions, the Court declares the Double-Billing Rule invalid and
25 without force in the State of Washington.
26 //
27 //
28 //
   ORDER GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY
   JUDMENT ~ 12
     Case 2:20-cv-00047-SAB    ECF No. 17   filed 04/09/20   PageID.279 Page 13 of 13



1         Accordingly, IT IS HEREBY ORDERED:
2         1.    Plaintiff’s Motion for Partial Summary Judgment on Non-Preemption,
3 ECF No. 6, is GRANTED.
4         2.    Defendants’ Cross-Motion for Partial Summary Judgment, ECF No.
5       10, is DENIED.
6         3.    The District Court Executive is directed to enter judgment in favor of
7 Plaintiff and against Defendants.
8         IT IS SO ORDERED. The Clerk of Court is directed to enter this Order,
9 forward copies to counsel and close the file.
10        DATED this 9th day of April 2020.
11
12
13
14
15
16
                                 Stanley A. Bastian
                              United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY
     JUDMENT ~ 13
